DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment after non-final and remarks filed on 03/04/2021. Currently, claims 1-20 are pending.
	Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Borowski (Publication No. U.S. 2013/0300838 A1).
Regarding claim 1, Borowski shows in Figs 9-10 A sensing device, comprising: a first array of sensing elements (63, i.e., SPAD sensor cell), each sensing element configured to output a signal indicative of a time of incidence of a single photon on the sensing element during a certain gating interval (T’) in each of a succession acquisition periods; and a second array of processing circuits (TDC), which are coupled respectively to the sensing elements (63) and comprise: a gating generator (71 circuit) , which is configured to variably set a start time of the gating interval (blanking pulses, see Fig. 10) for each sensing element (63) within each acquisition period; a memory (time stamp), which is coupled to record the time of incidence of the single photon on each sensing element (63) in each acquisition period, responsively to the signal; and a controller (71), which is configured to set, in each of at least some of the acquisition 
Regarding claim 11, Borowski shows in Figs 9-10 A method for sensing, comprising: providing a first array of sensing elements (63, i.e., SPAD sensor cell), each sensing element configured to output a signal indicative of a time of incidence of a single photon on the sensing element (63) during a certain gating interval (blanking pulses, see Fig. 10) in each of a succession acquisition periods; coupling a second array of processing circuits respectively to the sensing elements, the processing circuits (TDC) comprising a gating generator (71), which is configured to variably set a start time of the gating interval for each sensing element (63) within each acquisition period, and a memory (flip-flop (106), time stamp), which is coupled to record the time of incidence of the single photon on each sensing element (63) in each acquisition period, responsively to the signal; controlling the gating generator (71) so as to set, in each of at least some of the acquisition periods (optical pulses), different, respective gating intervals for different ones of the sensing elements (63).
Regarding claims 2 and 12, Borowski shows in Fig. 10 comprising a radiation source (62, i.e., mode-locked laser), which is configured to direct a train of pulses of radiation, synchronized with the acquisition periods, toward a scene (60), wherein the sensing elements (63) are configured to detect photons of the radiation reflected from the scene (60), and wherein the processing circuits (TDC) are configured to measure times of flight of the photons.
Regarding claims 3 and 13, Borowski discloses in Fig. 10 wherein the times of flight (distances to the scene) are indicative of depths of objects (61) in the scene (60), 
Regarding claim 4 and 14, Borowski discloses wherein the controller (71) is configured to control the gating generator during a first sequence of the acquisition periods (pulses headed towards scene 60) so as to sweep the gating interval over the acquisition periods (reflected pulses from scene 60) and to identify, responsively to the signal from each sensing element (63) during the first sequence of the acquisition periods, a respective detection window for the sensing element, and during a second sequence of the acquisition periods, following the first sequence, to fix the gating interval for each sensing element (63) to coincide with the respective detection window (paragraph 0209, lines 11-25).
Regarding claims 5 and 15, Borowski discloses wherein the sensing elements (63) comprise single-photon avalanche diodes (SPADs).
Regarding claims 6 and 16, Borowski discloses in Fig. 1 wherein the first array (63) comprises a first two-dimensional matrix of the sensing elements formed on a first semiconductor chip (photosensitive layer (2)), and wherein the second array comprises a second two-dimensional matrix of the processing circuits formed on a second semiconductor chip (CMOS IC1) and coupled to the first matrix in a one-to-one correspondence between the sensing elements (63) and the processing circuits.
Regarding claims 7 and 17, Borowski discloses wherein the processing circuits (TDC) are configured to modify the gating intervals (using programmed rules in means 71) such that the respective gating intervals for at least some of the sensing elements (63) change over the series of the image frames.

Regarding claims 9 and 19, Borowski discloses in Fig. 17 wherein the memory (cache, 113) is configured to store respective counts of the photons that arrive in a plurality of different time bins within the gating interval during the succession of the acquisition periods.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borowski (Publication No. U.S. 2013/0300838 A1) in view of Glover (EP 32 85 087 A1).
Regarding claims 10 and 20, Borowski discloses the claimed invention as stated above. Borowski does not disclose wherein the controller is configured to process a histogram of the respective counts over the different time bins for each sensing element so as to derive and output a respective time-of-arrival value for the sensing element. Glover shows in Fig. 1, controller is configured to process a histogram of the respective counts over the different time bins for each sensing element so as to derive and output a respective time-of-arrival value for the sensing element. It would have .

Response to Arguments
5.	Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Borowski says nothing at all about
gating of SPADs (other than a brief mention in regard to the prior art, in paragraph 0021), let alone a controller capable of setting different, respective gating intervals for different sensing elements in an array, examiner disagrees. According to paragraph 0212, the gating function takes place at the SPAD blanking circuit shown in Fig. 10 where the gates of transistors 70’ and 76 receives blanking pulses. 
In response to applicant’s arguments that Applicant could find no reference at all in Borowski to the use of means 71 in carrying out any sort of gating function whatsoever, the examiner disagrees. The gating functions in Borowski as well as means 71 are shown in Fig. 10 and expressed in detail in paragraphs 0212-0219. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Grauer (Publication No. U.S.  2016/0344965 A1) discloses a controllable gated sensor.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KEVIN WYATT/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878